Title: To Thomas Jefferson from Charles Pinckney, [9 February 1801]
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
Monday Morning [9 Feb. 1801] New York

I am this moment arrived in New York on my way to the seat of Government, it Being the only Port to which I could procure a passage at this rough Season & my arm is too lame from the accident to it to travel by land, unless very slow & with care.—I was anxious to have been with You by the 11th. & set out for that purpose but a long passage & contrary winds prevented—it now snows very much & the moment it stops & clears I propose setting out for Washington—. all the republicans in New York are anxious about Your Election & fear the Federalists are trying to defeat it—such is the report here & it makes me so anxious on the subject that I shall risque my arm to be on with you as quick as possible, for after all we have done & suffered, to be tricked out of our choice by unworthy means would be what Patience itself could scarcely endure—
I am hopeful to be in Philadelphia on Thursday & with You by to morrow week by which time I trust the Voice of our country Be attended  to & its Wishes gratified in seeing you their President—I am with regard & attachment Dear sir Yours truly

Charles Pinckney

